DETAILED ACTION 
This Office Action follows a response filed on January25, 2022. Claims 1, 3-12, 14-17, and 19-24 have been amended; no claims have been cancelled or added.  
In view of amendments and remarks objection of claims 1 and 12, the rejection of claims 22-26 under 35 U.S.C. 103 as being unpatentable as obvious independently over Matsui et al. (EP 0 166 015 A1 ), Kim et al. (U.S. Patent Application Publication 2018/0326361 A1 ), Jeong et al. "Synthesis of an aminated poly(vinylidene fluoride-g-4-vinyl benzyl chloride) anion exchange membrane for membrane capacitive deionization(MCDI)", Journal of Membrane Science (2015), Vol. 495, pp. 316-321, Mallinson et al. "Examination of Amine-Functionalized Anion-Exchange Membranes for Possible Use in the All Vanadium Redox Flow Battery", Electrochimica Acta (2014), Vol. 140, 145-151, Hwang'183 et al. (KR 10-2013-0035183), and Hwang'980 et al. (KR 10-2011-0088980) have been withdrawn.
Claims 1-26 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Mr. Hosoon Lee (Reg. No. 56,737) on February 3, 2022.
Delete claims 12-26.
Title and claim 1 have been amended as follows: 
Delete title and insert ---METHOD OF PREPARING CHEMICALLY MODIFIED ANION EXCHANGE MEMBRANE---.
Claim 1, line 3, delete the words “the method”.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-11 are allowable over the closest references: Matsui et al. (EP 0 166 015 A1), Kim et al. (U.S. Patent Application Publication 2018/0326361 A1), Jeong et al. "Synthesis of an aminated poly(vinylidene fluoride-g-4-vinyl benzyl chloride) anion exchange membrane for membrane capacitive deionization(MCDI)", Journal of Membrane Science (2015), Vol. 495, pp. 316-321, Mallinson et al. "Examination of Amine-Functionalized Anion-Exchange Membranes for Possible Use in the All Vanadium Redox Flow Battery", Electrochimica Acta (2014), Vol. 140, 145-151, Hwang'183 et al. (KR 10-2013-0035183), and Hwang'980 et al. (KR 10-2011-0088980). 
The disclosures of Matsui et al., Kim et al., Jeong et al., Mallinson et al.,

          However the above mentioned references of Matsui et al., Kim et al., Jeong et al., Mallinson et al., Hwang' 183 et al., and Hwang'980 et al. do not disclose or fairly suggest the claimed method of preparing an anion-exchange membrane comprising:
a) chlorinating sulfonic acid groups in a perfluorinated sulfonic acid
electrolyte membrane;
b) nitrating the chlorinated electrolyte membrane;
c) aminating the nitrated electrolyte membrane; and
d) activating the anion-conductive functional groups by treating the aminated
electrolyte membrane under alkaline conditions, as per newly amended claim 1.
As of the date of this Notice of Allowability, The Examiner has not located or
identified any reference that can be used singularly or in combination with another
references including Matsui et al., Kim et al., Jeong et al., Mallinson et al., Hwang' 183 et al., and Hwang'980 et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion it is evident as to why the present claims are
patentable over the prior art.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764